          Case 1:20-cv-00056-RC Document 6-1 Filed 01/16/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS, and              )
PHYSICIANS FOR SOCIAL RESPONSIBILITY, )
                                      )
          Plaintiffs,                 )
                                      )
     v.                               )                      Case No. 1:20-cv-00056-RC
                                      )
DAVID BERNHARDT, et al.,              )
                                      )
          Defendants.                 )


             DECLARATION IN SUPPORT OF MOTION FOR APPEARANCE
                PRO HAC VICE OF ATTORNEY DANIEL L. TIMMONS


       Pursuant to LCvR 83.2(d), I, Daniel L. Timmons, hereby respectfully request to appear

pro hac vice on behalf of Plaintiffs in the above-captioned case. I declare the following under

penalty of perjury:

       (1)     My full name is Daniel L. Timmons.

       (2)     My office address is WildEarth Guardians, 301 N. Guadalupe Street, Suite 201,

Santa Fe, NM 87501, and my office phone number is (505) 570-7014.

       (3)     I have been admitted to practice in the following courts on the dates listed:

       Court                                                     Date Admitted      Status

       Supreme Court of the State of Oregon                      10/04/2012         Active

       U.S. District Court for the District of Oregon            2/10/2014          Active

       Supreme Court of the State of Washington                  07/14/2017         Inactive

       Supreme Court of the State of South Carolina              05/22/2018         Inactive

       U.S. District Court for the District of New Mexico        03/01/2019         Active

       U.S. District Court for the District of Colorado          03/14/2019         Active
         Case 1:20-cv-00056-RC Document 6-1 Filed 01/16/20 Page 2 of 2




       U.S. Court of Appeals for the Tenth Circuit                08/14/2019          Active

       Supreme Court of the State of New Mexico                   09/23/2019          Active

       (4)      I hereby certify that I have never been disciplined by any bar.

       (5)      Within the last two years, I have previously been admitted pro hac vice in this

Court on one prior occasion (WildEarth Guardians et al. v. Bernhardt et al., No. 1:16-cv-01724-

RC).

       (6)      I do not engage in the practice of law from an office located in the District of

Columbia, and I do not have an application for membership pending with the District of

Columbia Bar.

       Samantha Ruscavage-Barz, an attorney admitted to practice in and a member in good

standing of the Bar of this Court, by and through her motion for my appearance pro hac vice, has

consented to serve as my sponsoring member of the Bar of this Court, and to act as local counsel

of record for all purposes in the above-referenced case. Ms. Ruscavage-Barz’s office address

and phone number are WildEarth Guardians, 301 N. Guadalupe Street, Suite 201, Santa Fe, New

Mexico, 87501, (505) 401-4180.

       I declare under penalty of perjury that the foregoing is true and correct.


                                       Executed on this 16th day of January, 2020,

                                         /s/ Daniel L. Timmons
                                       Daniel Timmons (NM Bar No. 152754)
                                       WildEarth Guardians
                                       301 N. Guadalupe Street, Suite 201
                                       Santa Fe, NM 87501
                                       (505) 570-7014
                                       dtimmons@wildearthguardians.org
